TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 27, 2015



                                     NO. 03-15-00417-CV


                                  Michael T. Paul, Appellant

                                               v.

                             Texas Disbursement Unit, Appellee




   APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF COMAL COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
  DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PURYEAR




This is an appeal following the trial court’s signing of an “Order of Non-Suit” on June 29, 2015.

Having reviewed the record, the Court holds that appellant has not prosecuted his appeal and did

not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.